COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:     Wen Lian H. Patience v. Christine Hendricks Hodson

Appellate case number:   01-22-00599-CV

Trial court case number: 22-DCV-290170

Trial court:             458th District Court of Fort Bend County

       Appellant Wen Lian H. Patience filed a motion for rehearing on October 13, 2022.
       The motion for rehearing is denied.
       It is so ORDERED.

Judge’s signature: ____Justice Richard Hightower_______________
                    Acting for the Court

Panel consists of Chief Justice Radack and Justices Landau and Hightower

Date: November 17, 2022